Citation Nr: 0734068	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  05-32 871	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for crossed eyes.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from March 1959 to 
February 1961.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.


FINDINGS OF FACT

1.  In a decision of January 2005, the RO denied the 
veteran's claim for service connection for crossed eyes, and 
the veteran perfected an appeal as to the RO's action.

2.  In October 2007, the Board received information that the 
veteran died on August [redacted], 2007.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of the late veteran's 
claim of entitlement to service connection for crossed eyes.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a January 2005 decision, the RO denied the veteran's claim 
for service connection for crossed eyes.  He submitted a 
timely notice of disagreement as to this matter and, in July 
2005, the RO issued a statement of the case as to this claim.  
In August 2005, the veteran submitted a timely substantive 
appeal that addressed his claim.  In October 2007, the Board 
was advised that the veteran died on August [redacted], 2007, 
according to information from the Social Security 
Administration that was received via facsimile transmission.

It is unfortunate that the veteran died during the pendency 
of the appeal.  However, as a matter of law, veterans' claims 
do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 
1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 
330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 
(1994).  This appeal on the merits has become moot by virtue 
of the death of the veteran, and must be dismissed for lack 
of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 
20.1302.  

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).


ORDER

The appeal is dismissed.


		
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


